Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mason R. Baranczyk and Nicholas P. Schmidbauer on 05/19/2021.
The application has been amended as follows: 

In claim 1, last paragraph “the first primary edge is aligned with the second primary edge.” has been changed to 
--the first primary edge is aligned with the second primary edge, 
wherein the first primary edge and the second primary edge are parallel to the first fold line.--.
Claim 4 is canceled.
In claim 5, line 1, “The packaging device of claim 4” has been changed to --The package device of claim 1--.
In claim 16, line 14-15 “from the first fold line to the second primary edge.” has been changed to 
--from the first fold line to the second primary edge, 

In claim 24, line 16, “two perforated cut lines.” has been changed to 
--two perforated cut lines,
	Wherein the first portion further includes an attachment mechanism provided adjacent the first primary edge, and wherein the attachment is configured to secure the tab of the arm.
Claim 25 is canceled.
In claim 26, line 1, “The packaging device of claim 25” has been changed to --The package device of claim 24--.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN HOI CHEUNG whose telephone number is (571)270-5702.  The examiner can normally be reached on Monday to Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736